Citation Nr: 0810036	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  03-25 187A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for peripheral vascular 
disease, right lower extremity, claimed as a vascular 
disorder/arterial disease.

2.  Entitlement to service connection for peripheral vascular 
disease, left lower extremity, claimed as a vascular 
disorder/arterial disease.

3.  Entitlement to service connection for a lead poisoning.

4.  Entitlement to service connection for hiatal hernia, 
gastroesophageal reflux, and history of peptic ulcer disease.

5.  Entitlement to service connection for chronic obstructive 
pulmonary disease, and emphysema, claimed as due to exposure 
to herbicides or asbestos.

6.  Entitlement to service connection for a skin disorder, 
claimed as skin cancer and lesions and as due to exposure to 
herbicides.  
  
7.  Entitlement to service connection for pain and numbness, 
right hand, claimed as due to exposure to herbicides.

8.  Entitlement to service connection for pain and numbness, 
left hand, claimed as due to exposure to herbicides.

9.  Entitlement to service connection for a pain and 
numbness, right foot, claimed as due to exposure to 
herbicides.

10.  Entitlement to service connection for a pain and 
numbness, left foot, claimed as due to exposure to 
herbicides.

11.  Entitlement to service connection for loss of vision, 
right eye, claimed as due to exposure to herbicides.

12.  Entitlement to service connection for loss of vision, 
left eye, claimed as due to exposure to herbicides.

13.  Entitlement to service connection for hypertension, 
claimed as due to exposure to herbicides.

14.  Entitlement to service connection for paranoid 
schizophrenia, claimed as due to exposure to herbicides.

15.  Entitlement to service connection for headaches, claimed 
as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs



WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active military service from March 1965 to 
March 1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  In March 2006, the Board remanded the 
claims for additional development.  

In March 2005, a Board hearing was held before the 
undersigned Acting Veterans Law Judge in Louisville, 
Kentucky.  The transcript of the hearing has been associated 
with the veteran's claims files.  

The issues of service connection for chronic obstructive 
pulmonary disease, and emphysema, a skin disorder, pain and 
numbness, right hand, pain and numbness, left hand, pain and 
numbness, right foot, pain and numbness, left foot, loss of 
vision, right eye, loss of vision, left eye, hypertension, 
paranoid schizophrenia, and headaches, with all disorders 
claimed as a result of exposure to herbicides during service, 
are currently affected by a recent stay imposed by the 
Secretary of Veterans Affairs.  The United States Court of 
Appeals for Veterans Claims (Court) issued a decision in Haas 
v. Nicholson, 20 Vet. App. 257 (2006), that reversed a 
decision of the Board of Veterans' Appeals (Board) which 
denied service connection for disabilities claimed as a 
result of exposure to herbicides.  The United States 
Department of Veterans Affairs (VA) disagrees with the 
Court's decision in Haas and is seeking to have this decision 
appealed to the United States Court of Appeals for the 
Federal Circuit.  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent that may 
ultimately be overturned on appeal, on September 21, 2006, 
the Secretary of Veterans Affairs imposed a stay at the Board 
on the adjudication of claims affected by Haas.  The specific 
claims affected by the stay include those involving claims 
based on herbicide exposure in which the only evidence of 
exposure is the receipt of the Vietnam Service Medal or 
service on a vessel off the shore of Vietnam.  Once a final 
decision is reached on appeal in the Haas case, the 
adjudication of any cases that have been stayed will be 
resumed.  In light of the fact that the veteran's claims are 
based on or inextricably intertwined with herbicide exposure 
in Vietnam, in which the only evidence of exposure is the 
receipt of the Vietnam Service Medal, and service on a vessel 
off the shore of Vietnam, the Board will not address these 
issues at this time.  

In its Remand, dated in March 2006, the Board noted that 
during his Board hearing, the veteran had raised the issues 
of entitlement to service connection for hemorrhoids, and 
service connection for gastrointestinal disease as secondary 
to hemorrhoids.  The Board referred these issues to the RO 
for appropriate action.  A review of the claims files 
indicates that a decision has not yet been made as to these 
issues.  These issues are therefore again referred to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  The veteran does not have peripheral vascular disease, 
right lower extremity, as the result of disease or injury 
that was present during his active military service, and such 
disease was not manifested to a compensable degree within one 
year from his discharge from service.  

2.  The veteran does not have peripheral vascular disease, 
left lower extremity, as the result of disease or injury that 
was present during his active military service, and such 
disease was not manifested to a compensable degree within one 
year from his discharge from service.

3.  The veteran does not have lead poisoning as the result of 
disease or injury that was present during his active military 
service.   

4.  The veteran does not have a hiatal hernia, 
gastroesophageal reflux, or peptic ulcer disease, as the 
result of disease or injury that was present during his 
active military service, and a peptic ulcer was not 
manifested to a compensable degree within one year from his 
discharge from service.  


CONCLUSIONS OF LAW

1.  Peripheral vascular disease, right lower extremity, was 
not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007).  

2.  Peripheral vascular disease, left lower extremity, was 
not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007).  

3.  Lead poisoning was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2007).  

4.  A hiatal hernia, gastroesophageal reflux, and peptic 
ulcer disease, were not incurred in or aggravated by service, 
nor may a peptic ulcer be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran asserts that he has peripheral vascular disease, 
right lower extremity, peripheral vascular disease, left 
lower extremity, lead poisoning, a hiatal hernia, 
gastroesophageal reflux, and peptic ulcer disease, as a 
result of his service.  During his hearing, held in March 
2006, he testified that he was exposed to lead paint fumes, 
chips and dust during painting and pipe-scraping duties.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, when "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  See 38 C.F.R. § 3.303(d).  In 
addition, certain chronic diseases, including cardiovascular-
renal disease (including hypertension), and ulcers, peptic 
(gastric or duodenal), may be presumed to have been incurred 
during service if they become disabling to a compensable 
degree within one year of separation from active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The veteran's service medical records do not show that he was 
ever treated for lower extremity, vascular, gastrointestinal, 
or lead poisoning symptoms, or that he was ever afforded any 
relevant diagnosis.  The veteran's separation examination 
report, dated in February 1969, shows that his lower 
extremities, abdomen and viscera, vascular system, and 
neurological system, were all clinically evaluated as normal.  

The post-service medical evidence consists of VA and non-VA 
reports, dated between 1978 and 2006.  This evidence includes 
reports from the Appalachian Regional Hospital, dated between 
1983 and 1984, which show treatment for a stomach ulcer/PUD 
(peptic ulcer disease).  Upper gastrointestinal (UGI) 
reports, dated in October 1985, and July 1986, contain 
impressions noting an acute antral ulcer, duodenitis, and an 
ulcer in the bulb.  A report from G.R.C., M.D., dated in 
1989, shows continued treatment for PUD.  A VA examination 
report, dated in August 1991, contains diagnoses that include 
a symptomatic hiatal hernia with reflux esophagitis, and an 
undiagnosed NP (neuropsychiatric) disorder.  An associated VA 
upper gastrointestinal test report, dated in August 1991, 
notes that there was some evidence of reflux, and an ulcer at 
the duodenal cap, but no obstruction or hiatal hernia.  See 
also VA UGI report, dated in April 1991 (noting a possible 
ulcer at the duodenal bulb).  A VA examination report, dated 
in July 1994, contains diagnoses that include chronic active 
peptic ulcer disease.  Private treatment reports, dated in 
November 1996, show that the veteran was treated for 
complaints of bilateral calf cramping.  Risk factors were 
noted to consist of smoking, three packs per day.  The 
impression was advanced peripheral vascular disease.  VA 
reports show that in April 1997, he was noted to have 
bilateral lower extremity claudication, and the impression 
noted severe left lower extremity ischemia.  In August 1997, 
he underwent a femoral-femoral bypass graft.  The relevant 
diagnosis was iliac occlusive disease.  A VA arterial study, 
dated in October 1999, notes abnormal studies in both lower 
extremities.  Subsequently dated VA progress notes show 
follow-up treatment for vascular symptoms, primarily 
claudication, with assessments that included bilateral lower 
extremity occlusive disease, and PVD.  VA reports also show 
that in June 2001, he underwent a right iliac angioplasty.  
The diagnosis was right iliac stenosis.  VA progress notes, 
dated in 2003, contain assessments that include 
gastroesophageal reflux disease (GERD), with a history of HH 
(hiatal hernia) and PUD.  

Reports from the Social Security Administration (SSA) show 
that in March 1994, the SSA determined that the veteran was 
disabled as of August 1990 due to severe alcohol dependence, 
major depression, generalized anxiety disorder, weakness and 
wasting of the right hand, peptic ulcer disease, chronic 
headaches, and a developmental spelling disorder.  

The Board has determined that the claims must be denied.  
With regard to the claim for service connection for a lead 
poisoning, under 38 U.S.C.A. § 1110, an appellant must submit 
proof of a presently existing disability resulting from 
service in order to merit an award of compensation.  See 
Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998).  In this case, 
the veteran was not treated for lead poisoning during 
service, and his neurological system was clinically evaluated 
as normal in his separation examination report.  In addition, 
none of the post-service medical evidence shows that he has 
even been diagnosed with lead poisoning.  Although an August 
1991 VA examination report contains a diagnosis of an 
undiagnosed neuropsychiatric disorder, there is nothing in 
the medical evidence to associate this disorder with exposure 
to lead during service, and in fact it does not appear that 
this diagnosis was ever repeated.  In this regard, the 
medical evidence shows that, since the mid-1980's, the 
veteran has received a large number of psychiatric diagnoses 
that include schizophrenia, an anxiety disorder, a depressive 
disorder, and alcohol abuse.  Accordingly, the Board finds 
that the preponderance of the evidence is against the claim 
for lead poisoning, and that the claim must be denied. 

With regard to the claims for peripheral vascular disease, 
right lower extremity, peripheral vascular disease, left 
lower extremity, hiatal hernia, gastroesophageal reflux, and 
peptic ulcer disease, the Board has also determined that 
these claims must be denied.  There is no evidence in the 
veteran's service medical records to show that he was ever 
treated for lower extremity, or gastroesophageal, symptoms, 
or that he was ever diagnosed with a disorder involving the 
lower extremities or his gastrointestinal system.  His lower 
extremities, vascular system, and abdomen and viscera, were 
clinically evaluated as normal in his separation examination 
report.  The earliest medical evidence to show treatment for 
gastrointestinal symptoms is dated in 1983, and the earliest 
medical evidence to show treatment for lower extremity 
vascular symptoms is dated in 1996.  This is a period of 
about 13 years following service (for the claim for hiatal 
hernia, gastroesophageal reflux, and peptic ulcer disease), 
and 26 years following service (for the claim for peripheral 
vascular disease, right lower extremity, and peripheral 
vascular disease, left lower extremity).  These lengthy 
periods without treatment are evidence that there has not 
been a continuity of symptomatology, and they weigh against 
the claims.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Furthermore, there is no competent evidence to show 
that peripheral vascular disease, right lower extremity, 
peripheral vascular disease, left lower extremity, a hiatal 
hernia, gastroesophageal reflux, or peptic ulcer disease, are 
related to the veteran's service.  Finally, there is no 
competent evidence to show that peripheral vascular disease 
or an ulcer became disabling to a compensable degree within 
one year of separation from active duty.  38 C.F.R. §§ 3.307, 
3.309.  Accordingly, the Board finds that the preponderance 
of the evidence is against the claims, and that the claims 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

The issues on appeal are based on the contentions that lead 
poisoning, peripheral vascular disease, right lower 
extremity, peripheral vascular disease, left lower extremity, 
hiatal hernia, gastroesophageal reflux, and peptic ulcer 
disease, were caused by service that ended in 1969.  In this 
case, while the veteran may be competent to report that he 
perceived vascular symptoms, or gastrointestinal symptoms, 
during service, when the veteran's service medical records 
(which do not show any treatment for any of the claimed 
disorders), and his post-service medical records are 
considered (which indicate that the earliest relevant 
evidence is dated no earlier than 1983, and which do not 
contain competent evidence of a nexus between any of the 
claimed conditions and the veteran's service), the Board 
finds that the medical evidence outweighs the veteran's 
contentions that the claimed conditions are related to his 
service.  

II.  VCAA

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In letters, dated in February 2003, and in March and 
August of 2006, the veteran was notified of the information 
and evidence needed to substantiate and complete the claims.  
The March 2006 letter first complied with all VCAA 
requirements applicable to the claims being decided.  In 
addition to complying with the notice requirements identified 
in Pelegrini, this letter complied with the holding in a 2006 
precedential opinion which held that pre-adjudicatory notice 
also needed to notify a claimant that a disability rating and 
an effective date for award of benefits would be assigned if 
service connection is awarded.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The timing defects with 
respect to VCAA compliant notice were cured with 
readjudication of the claims in a May 2007 supplemental 
statement of the case (SSOC).  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006).  As the claims have been denied, any 
questions as to the disability rating or the appropriate 
effective date to be assigned are moot.  Therefore, VA's duty 
to notify the appellant has been satisfied, and no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims files.  The RO has obtained the 
veteran's service records, service medical records, as well 
as VA and non-VA medical records, and records from the Social 
Security Administration.    

The veteran has not been afforded examinations, and 
etiological opinions have not been obtained.  Under McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), in disability 
compensation (service connection) claims, the VA must provide 
a VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

In this case, the service medical records do not show any 
relevant treatment.  The post-service medical evidence shows 
no relevant treatment prior to 1983; it does not contain a 
competent diagnosis of lead poisoning, nor does it contain 
any competent evidence to show that any of the claimed 
disorders are related to his service.  Given the foregoing, 
the Board finds that the standards of McLendon have not been 
met.  See also 38 C.F.R. § 3.159(c)(4) (2007); Wells v. 
Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  Simply 
stated, the Board finds that the service and post service 
medical record provides evidence against these claims.  The 
Board therefore concludes that decisions on the merits at 
this time do not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

Service connection for peripheral vascular disease, right 
lower extremity is denied.  

Service connection for peripheral vascular disease, left 
lower extremity, is denied.  

Service connection for lead poisoning is denied.  

Service connection for a hiatal hernia, gastroesophageal 
reflux, and peptic ulcer disease, is denied.  


____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


